DISMISSED; Opinion Filed December 4, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00394-CV

   IN RE ALBERT G. HILL, JR., DECEASED, THROUGH MARGARET KELIHER,
    INDEPENDENT EXECUTOR OF THE ESTATE OF ALBERT G. HILL, Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-14714-H

                              MEMORANDUM OPINION
                            Before Justices Myers, Molberg, and Nowell
                                     Opinion by Justice Myers
       On its own motion, the Court REINSTATES this case to the Court’s docket. The Court

has before it relator’s November 21, 2019 unopposed motion for voluntary dismissal. In the

motion, relator states that on November 15, 2019, the parties filed an agreed motion to dismiss

with prejudice the underlying lawsuit, making the issues in this mandamus proceeding now moot.

Accordingly, we GRANT relator’s motion and DISMISS relator’s petition for writ of mandamus.

See TEX. R. APP. P. 42.1.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE

190394F.P05